     Case 2:18-cv-01654-GMN-BNW Document 134
                                         133 Filed 06/10/20
                                                   06/09/20 Page 1 of 5



 1   Thomas Friedman, Esq. (Bar #7708)
     BROWN, BONN & FRIEDMAN, LLP
 2   5528 S. Fort Apache Rd.
     Las Vegas, NV 89135
 3   (702) 942-3900
     (702) 942-3901 Fax
 4
     tfriedman@brownbonn.com
 5   Attorney for Defendants
     I-FLOW, LLC
 6
     P. Mark Crane (Pro Hac Vice)
 7   Lee J. Hurwitz (Pro Hac Vice)
     SEGAL MCCAMBRIDGE SINGER & MAHONEY, LTD.
 8   233 South Wacker Drive
 9   Chicago, Illinois 60606
     (312) 645-7800
10   (312) 645-7811 Fax
     mcrane@smsm.com
11   lhurwitz@smsm.com
     Attorney for Defendants
12   I-FLOW, LLC

13                            UNITED STATES DISTRICT COURT

14                                    DISTRICT OF NEVADA

15   Ryan Q. Claridge,                              Case No.: 2:18-cv-01654-GMN-BNW
16                              Plaintiff,          STIPULATED MOTION TO EXTEND
                                                    THE JULY 2, 2020 DISCOVERY
17          vs.                                     DEADLINE
18
     I-FLOW CORPORATION, a Delaware
     corporation; I-FLOW, LLC, a Delaware limited   Complaint Filed: August 30, 2018
19
     liability company; DJO LLC (f.k.a. DJ
20   ORTHOPEDICS, LLC), a Delaware limited
     liability company; DJO, INCORPORATED, aka
21   DJO, INC., a Delaware corporation; STRYKER
22   CORPORATION, a Michigan corporation; and
     STRYKER SALES CORPORATION, a
23   Michigan corporation,
                                 Defendants.
24

25

26

27

28

                                                1
     Case 2:18-cv-01654-GMN-BNW Document 134
                                         133 Filed 06/10/20
                                                   06/09/20 Page 2 of 5



 1          The Parties file this stipulated motion for an Order extending the discovery
 2   closure deadline to July 31, 2020 pursuant to Fed. R. Civ. P. 16(b)(4) and Local Rules
 3   26-3 and IA 6-1.
 4          This Court has acknowledged12, and Plaintiff has agreed3, that a discovery
 5   extension past the current July 2, 2020 deadline may be necessary.
 6          The Parties have scheduled 11 depositions through the end of June and three
 7   depositions in July. The Parties will also need to schedule the deposition of Plaintiff’s
 8   expert, Peggy Pence, who was granted an extension to disclose her rebuttal report by
 9   June 1, 2020.
10          Further, the Parties also await the Court’s ruling on Defendants’ pending
11   Motion to Compel, which will be heard on June 17, 2020. If the Motion is granted,
12   additional discovery will be necessary.
13          The Parties also await the Judge Navarro’s decision on Plaintiff’s objection to
14   the Court’s Order compelling Plaintiff to present for neurological and psychological
15   Rule 35 examinations by separate physicians. Judge Navarro’s decision on Plaintiff’s
16   objection remains pending with no certainty as to when the decision will be issued.
17   The Parties cannot schedule either examination until after Judge Navarro’s ruling on
18   the Court’s Order. Meanwhile, Defendants’ Rule 35 examiners (Dr. Lewis Etcoff
19   and Dr. Andrew Woo) will author reports following their examination, and Plaintiff
20   has reserved the right to take the depositions of Defendants’ Rule 35 after their
21   respective Rule 35 examinations have taken place. Due to the pending appeal, these
22   depositions cannot be scheduled prior to July 2, 2020.
23

24

25
     1
26     The Court: “I am going to continue all discovery but only 45 days. This is understanding that the defense may need
     more time.” April 8, 2020 Hrg. Trans. at p. 26.
     2
       The Court: “So my suggestion to the defense is going to go ahead and schedule all of these depositions as close to
27   July 2 as possible. If it needs to go to the end of July, that’s understandable.” May 11, 2020 Hrg. Trans. at p. 11.
     3
       Plaintiff: “…if we – if we move some depositions into July, I think that’s completely acceptable on behalf of the
28   plaintiff.” May 11, 2020 Hrg. Trans. at p. 12.

                                                              2
     Case 2:18-cv-01654-GMN-BNW Document 134
                                         133 Filed 06/10/20
                                                   06/09/20 Page 3 of 5



 1        The Parties file this stipulation out of an abundance of caution in an effort to
 2   comply with LR 26-3.
 3        IT IS HEREBY STIPULATED AND AGREED THAT:
 4        With the Court’s consent, the discovery closure deadline in this action shall be
 5   extended to July 31, 2020.
 6        IT IS SO STIPULATED AND AGREED
 7

 8

 9
10   [signatures on the next page]
11

12   IT IS SO ORDERED
13
     DATED: June 10, 2020
14

15

16
     __________________________________________________
17   BRENDA WEKSLER
     UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                              3
     Case 2:18-cv-01654-GMN-BNW Document 134
                                         133 Filed 06/10/20
                                                   06/09/20 Page 4 of 5


     ER INJURY ATTORNEYS                               DEWSNUP KING OLSEN WOREL
     By:/s/ Corey M. Eschweiler                        HAVAS MORTENSEN
 1
         Corey M. Eschweiler, Esq.                     By:/s/ Colin P. King
 2       Nevada Bar No. 6635                              Colin P. King, Esq.
         4795 South Durango Drive                         Pro Hac Vice
 3       Las Vegas, Nevada 89147                          36 South State Street, Suite 2400
         Co-Counsel for Plaintiff                         Salt Lake City, UT 84111
 4                                                        Co-Counsel for Plaintiff
 5
     SNELL & WILMER, LLP                               MINTZ LEVIN COHN GERRIS
 6   By:/s/ Vaughn A. Crawford                         FLOVSKY AND POPEO, P.C.
         Vaughn A. Crawford, Esq.                      By: /s/ Christopher P. Norton
 7       Nevada Bar No. 7665                              Christopher P. Norton, Esq.
         Dawn L. Davis, Esq.                              Pro Hac Vice
 8       Nevada Bar No. 13329                             2029 Century Park East, Suite 3100
         3883 Howard Hughes Pkwy, #1100                   Los Angeles, CA 90067
 9
         Las Vegas, NV 89169-5958                         Co-Counsel for Defendants Stryker
10       Co-Counsel for Defendants Stryker Corp.          Corp.
          and Stryker Sales Corp                          and Stryker Sales Corp
11
     BROWN, BONN & FRIEDMAN, LLP                       SEGAL MCCAMBRIDGE SINGER &
12   By:/s/ Thomas Friedman                            MAHONEY, LTD.
13      Thomas Friedman, Esq.                          By: /s/ Lee J. Hurwitz
        Nevada Bar No. 7708                               Lee J. Hurwitz, Esq. (Pro Hac Vice)
14      5528 S. Fort Apache Rd.                           Mark Crane, Esq. (Pro Hac Vice)
        Las Vegas, NV 89135                               233 S. Wacker Dr., Suite 5500
15      Attorneys for Defendant I-Flow, LLC               Chicago, Illinois 60606
16
                                                          Peter J. Strelitz, Esq. (Pro Hac Vice)
17                                                        100 Congress Ave., Suite 800
                                                          Austin, Texas 78701
18                                                        Attorneys for Defendant I-Flow, LLC
19                              ORDER
20                          IT IS SO ORDERED.
21

22
                           ____________________________________
23                         UNITED STATES MAGISTRATE JUDGE
                           _____________________________________
24                         DATE_______________________________
25

26

27

28

                                                   4
     Case 2:18-cv-01654-GMN-BNW Document 134
                                         133 Filed 06/10/20
                                                   06/09/20 Page 5 of 5



 1                                  CERTIFICATE OF SERVICE

 2   I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)
     years, and I am not a party to, nor interested in, this action. On June 9, 2020, I caused to be
 3   served a true and correct copy of the foregoing STIPULATED MOTION TO EXTEND THE
     JULY 2, 2020 DISCOVERY DEADLINE DISCLOSURES by the method indicated below:
 4

 5        VIA CM/ECF ELECTRONIC FILING NOTIFICATION where specified on the
           attached service list.
 6

 7   Corey M. Eschweiler, Esq. (SBN 6635)            Colin P. King (UT Bar No. 1815)
     ER INJURY ATTORNEYS                             (Admitted Pro Hac Vice)
 8
     4795 South Durango Drive                        DEWSNUP KING OLSEN WOREL HAVAS
 9   Las Vegas, Nevada 89147                         MORTENSEN
     Telephone: (702) 877-1500                       36 South State Street, Suite 2400
10   Facsimile: (702) 933-7043                       Salt Lake City, UT 84111
     corey@erinjuryattorneys.com                     Telephone: (801) 533-0400
11   Attorneys for Plaintiff                         cking@dkowlaw.com
                                                     Attorneys for Plaintiff
12

13   Vaughn A. Crawford, Esq.                        Christopher P. Norton, Esq. (Pro Hac Vice)
     Dawn Davis, Esq.                                MINTZ LEVIN COHN FERRIS GLOVSKY
14   SNELL & WILMER                                  and POPEO, P.C.
     3883 Howard Hughes Parkway, Suite 1100          2029 Century Park East, Suite 3100
15   Las Vegas, NV 89169-5958                        Los Angeles, CA 90067
16   Telephone: (702) 784-5200                       Telephone: (310) 586-3200
     Facsimile: (702) 784-5252                       Facsimile: (310) 586-3202
17   vcrawford@swlaw.com                             cpnorton@mintz.com
     ddavis@swlaw.com                                Attorneys for Defendants Stryker Corporation
18   Attorneys for Defendants Stryker Corporation    and Stryker Sales Corporation
     and Stryker Sales Corporation
19

20

21        DATED this 9th day of June, 2020.

22
                                        /s/ Tara McClelland
23                                      Tara McClelland
                                        An Employee of BROWN, BONN & FRIEDMAN, LLP
24

25

26

27

28
